          Case 1:18-cv-08183-PAE Document 56 Filed 03/12/20 Page 1 of 1




                            POMERANTZLLP
                                              Cara David
                                              Of Counsel




                                           March 12, 2020

VIAECF
Hon. Paul A. Engelmayer, U.S.D.J.
Southern District of New York
Thurgood Marshall United States Courthouse
40 Foley Square, Courtroom 1305
New York, NY 10007

       RE: long v. Ftmhua. Inc. eta/,No. l:18-cv-08183-PAE(S.D.N.Y. )

Dear Judge Engelmayer:

        I write on behalf of Lead Plaintiff Miao Long with respect to the above-captioned matter.
The Court's March 2, 2020 order (Dkt. 55) gave Mr. Long until March 20, 2020 to amend the
operative complaint with regard to certain claims that were dismissed without prejudice. We write
to infonn the Court we will not be amending the complaint in this action.


                                               Respectfully submitted,

                                               Isl Cara David
                                                Cara David


                                                           The Court appreciates this update. The Clerk
cc:    All counsel of record (via ECF)                     of Court is respectfully directed to close this
                                                           case.

                                                          SO ORDERED.

                                                                           fMM A. f)1~
                                                                                  PAUL A. EN ELMAYER
                                                                                  United States District Judge




           600 Third Avenue, New York, New York 10016 tel: 212.661.1100 www.pomerantzlaw.com
                     NEW YORI<        CHICAGO        LOS ANGELES          PARIS
